          Case 1:19-cr-03105-MV Document 38 Filed 02/11/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                    Plaintiff,
vs.                                                       No. CR 19-3105-MV

TRISTIAN CADMAN,

                    Defendant,

        UNOPPOSED MOTION TO SUBMIT DEFENSE SENTENCING
          MEMORANDUM AND RESPONSE TO GOVERNMENT’S
             SENTENCING MEMORANDUM UNDER SEAL

        COMES NOW Defendant Tristian Cadman, through his attorney, Jeffrey J.

Buckels, and moves this Court for an order permitting counsel to file a sentencing

memorandum and response to the Government’s sentencing memorandum under

seal.

        The Government, per AUSA Joseph Spindle, does not oppose this motion.

        U.S. Probation filed the Presentence Report herein on January 28. [Doc. 35].

The Government filed its Sentencing Memorandum on Febuary 11. [Doc. 37].

Hence, the defense sentencing memo and response to the Government’s are both

due to be filed on or before February 18. The defense sentencing memo will

include as an attachment a forensic evaluation of Mr. Cadman completed by Dr.

Simone Viljoen PhD. This is a medical record. Moreover, counsel will make
         Case 1:19-cr-03105-MV Document 38 Filed 02/11/21 Page 2 of 2




reference to details and conclusions of this evaluation in the body of the defense

memo. These confidential matters should only be available to the necessary parties,

to wit, the Government, U.S. Probation, and this Court.

      WHEREFORE, the defense requests relief as set forth hereinbefore.


                                              Respectfully Submitted,

                                              Electronically filed 2/11/21

                                              /s/ Jeffrey J. Buckels
                                              Jeffrey J. Buckels
                                              Attorney for Mr. Cadman

                                              2410 Venetian Way SW
                                              Albuquerque NM 87106
                                              (505) 363-4609 Phone
                                              (866) 848-6905 Fax
                                              jeffbuck7@gmail.com


                         CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was
electronically submitted on this 11th day of February, 2021, and thus served on
opposing counsel, to wit:

Joseph Spindle, AUSA
P.O. Box 607
Albuquerque NM 87102-3305
(505) 346-7274 Phone
(505) 346-7296 Fax

/s/ Jeffrey J. Buckels
Jeffrey J. Buckels




                                                                                     2
